Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 1 of 23




                    EXHIBIT 12
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 2 of 23
                               1111111111111111 IIIIII IIIII 11111 1111111111 11111 111111111111111 IIIII IIIII 1111111111 11111111
                                                                                 US 20050041665Al
(19)   United States
(12)   Patent Application Publication                                     (10)   Pub. No.: US 2005/0041665 Al
       Weyman et al.                                                      (43)   Pub. Date:      Feb. 24, 2005

(54)   SYSTEM AND METHOD FOR DISTRIBUTED                           (21)   Appl. No.:              10/644,155
       MULTICAST ROUTING
                                                                   (22)   Filed:                  Aug. 20, 2003
(75)   Inventors: Raphael J. Weyman, Hemel
                  Hempstead (GB); Francisco Aquino,                                     Publication Classification
                  Marlborough, MA (US); Maurice A.
                  Goodfellow, Dunstable (GB)                       (51)   Int. Cl.7 ..................................................... H04L 12/56
                                                                   (52)   U.S. Cl. .............................................................. 370/390
       Correspondence Address:
                                                                   (57)                   ABSTRACT
       MICHAELSON AND WALLACE
       PARKWAY 109 OFFICE CENTER                                   A distributed router composed of individual units connected
       328 NEWMAN SPRINGS RD                                       by links in a routing fabric which appears to be a single
       PO BOX 8489                                                 network entity routes multicast packets by bridging to the
       RED BANK, NJ 07701                                          final unit in the fabric. At the final unit the packet is
                                                                   replicated as necessary and routed. The scheme avoids
(73)   Assignee: 3Com Corporation                                  multiple transmission of the same packet across the fabric.




                                                                             c;
                                                                                     16
                                                                                                                     10


                                                  Fabric Ports




               Vbridge                           Vbridge                                                  Vbridge



 11                  EJ                                 EJ                              12                        [::]


             User Ports       !                 Single Bridge Device
                         15
          Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 3 of 23


Patent Application Publication Feb. 24, 2005 Sheet 1 of 9                          US 2005/0041665 Al


                                                                                    10

                                          Fabric Ports




              Vbridge                    Vbridge                              Vbridge



     11           EJ                               ~                     12
                                                                                  ~


             u~cPorts    !            Single Bridge Device
                    15


                                                   FIG.1

                         10                                                               20
                                     fabric port


                                                              Device 2




11                                                       21




                              Combined forwarding database
                              returned to management:-
                               MAC A@ device1, port 1
                               MAC B @ device 2, port 5




                                                   FIG.2
     Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 4 of 23


Patent Application Publication Feb. 24, 2005 Sheet 2 of 9          US 2005/0041665 Al




                                                             U3

                              158.101.68.0/24




                                         FIG.3
                                                        10


                                                        ~
                       31




                                   router interface 1

                   ROUTE           router interface 2
                                  router interface 3



                                                                         F1




                            VBRIDGES

       11




                                    P3   1-------1           P23




                                         FIG.4
     Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 5 of 23


Patent Application Publication Feb. 24, 2005 Sheet 3 of 9                                        US 2005/0041665 Al


                                       client
                                     158.101.58.1         ~         62
                                         124

                                           (MAC DA = client2)

                                                                                   ~    15
                                 P1                  P2        P3        P4
              .....------1                                                    1-----,
                                                                                        /'-10
                     41

                                                                                                     16

                   FDB                            VBRIDGES                         F1
   DEVICE 1
                                51                                                                                 30




                                                                                                                l
                                                                              31
                          RIB


                                                                                             FABRIC       (MAC DA= client2)
                                                                                              LINK


                          RIB



   DEVICE2

                   FOB                            VBRIDGES                         F2

                                                                                              router interfaces:
                                                                                             158.101.58.254/24
                                                                                             158.101.68.254/24
                                 P1             P2        P3             P4


              20


                                         client
                                       158.101.68.1
                                           124




                                                     FIG.5
     Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 6 of 23


Patent Application Publication Feb. 24, 2005 Sheet 4 of 9             US 2005/0041665 Al


                               10
                                                Controlled
                                               Aggregation                        91
                                                       .....
                                     -----,        (
                                                      I    I
                                                               \   SWITCH
                                                  I
                                           I



                              UNIT

                                                                                  92

     FABRIC LINK                                                   SWITCH




           30   .r-__  "'T
                              UNIT


                                                                              ~93
                                                                   SWITCH




                                FIG.6
       Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 7 of 23


Patent Application Publication Feb. 24, 2005 Sheet 5 of 9                                                        US 2005/0041665 Al




                                                                                          s
                                                                                              100




         I                        I
                 FABRIC
   SOF   I       HEADER           I MAC DA               MAC SA              IPDA    IPSA       CTRL   PAYLOAD           CRC   EOF
         I                        I


                                                                           FIG.7




                                             111                S
                                                             ·-~-~~~7l
                                                                                     11
                                                                                          O                 Fabric Poo



                                                                                                                          16
                      Unicast Router                 Router Interface n

                 __________________ ---------+---'R=out=•'-"rln=tert=ac_,.e2=----,
                                                     Router Interface 1

                     Multicast Router



         112
             \
  11




                                                                          FIG.8
     Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 8 of 23


Patent Application Publication Feb. 24, 2005 Sheet 6 of 9                        US 2005/0041665 Al


                                                          stream
                            31                          forwarded by
                                                            router




                       Router
                                           ce
                                                                       12

                                  =:>
                                                n
                 Vbridge         11                                    Vbridge




                                      snooper control
               IP
           multicast
            stream




         Multicast                Multicast
          source                   client                                                    client




                                      FIG.9
       Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 9 of 23


Patent Application Publication Feb. 24, 2005 Sheet 7 of 9                                                     US 2005/0041665 Al


         10


                                                            ~
                                                                stream required
                                                                by other device
                                                                  - carried on
                                                                   VLAN1




  11                                                                                                                            22




                                                       21
                           replication and                                                 replication and
                           routing lo local                                                routing to local
                              user ports                                                      user ports




                                                                                                          Multicast
         source   client                      client                              client                   client      client




                                              FIG.10
       Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 10 of 23


Patent Application Publication Feb. 24, 2005 Sheet 8 of 9         US 2005/0041665 Al


                                                                       20
                                              IGMP host report

          10
                                        J     carried on VLAN 2



                                                                         IGMP host

                                        \ _ Multicast stream
                                           carried on VLAN 1




  11                                                                                      22


                                                                                     IP
                                        12




          source




                                    FIG.11
     Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 11 of 23


Patent Application Publication Feb. 24, 2005 Sheet 9 of 9                            US 2005/0041665 Al


                156
                                                                                                  150
                              Group A                                  Distributed Multicast
                               Data                                           Router - - -   \
               Group A         !: ;:;:;:;:;:;:;:;:;:;:;:;:;:;:;:;:;►
                server                                                                151          ,

                                                                        UNIT         Fabric        I
                                                                                     Links ~ 154


  157
                router                                                              Join~
                                                                                     Py       l
                                                                        UNIT
                                                                                     ------~ 52



  158
                router

                                                         ►
                                        PIM-SM
                                                                        UNIT
                                        Prune A

                                       ..:\:::;:{:''·:;::;::,,:;:::'
                                                                                          153
               Group A
   159          client
                                      ~
                                      Join                        A




                                                      FIG.12
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 12 of 23


US 2005/0041665 Al                                                                                                 Feb.24,2005
                                                                    1


    SYSTEM AND METHOD FOR DISTRIBUTED                                   allows a symmetrical operation with the units of a fabric
            MULTICAST ROUTING                                           participating similarly in a multicast routing functionality.
                                                                        The invention is based on the bridging of multicast traffic to
               FIELD OF THE INVENTION                                   each unit, for example on an ingress VLAN, and thereafter
                                                                        the replication by each unit and local routing so that no
[0001]   This invention relates to packet-switched commu-               replica packets cross the 'cascade', that is to say to the
nication networks, particularly though not exclusively those            system of links between the units. It is preferable for a
employing media access control (MAC) addressing and                     'master' or 'lead' unit in the fabric to run routing protocols
network (IP) addressing of packets. More particularly the               and for the other units to synchronise their operation by the
invention relates to a fabric of units organised as a single            action of 'snooping'.
virtual multicast router and units intended for or capable of
use in such a fabric.                                                   [0007]   Further objects and features of the invention will
                                                                        become apparent from a consideration of the following
         BACKGROUND OF THE INVENTION                                    detailed description with reference to the accompanying
                                                                        drawings.
[0002]    It is known, particularly for network switches, to
interconnect a multiplicity of network units into a switching                 BRIEF DESCRIPTION OF THE DRAWINGS
'fabric' so that in effect, and particularly in relation to the
external network, the units act as a single network entity.             [0008]   FIG. 1 illustrates a single bridge device.
One of the purposes of a fabric of network units is the                 [0009]   FIG. 2 illustrates a simple fabric composed of
provision of 'resiliency' that is to say the ability of the             bridge devices.
switching fabric to continue operation, so far as is feasible,
notwithstanding a fault in or removal of one of the units of            [0010]   FIG. 3 illustrates a routing system.
the fabric or one of the links connecting the units of the              [0011]   FIG. 4 illustrates a single router unit.
fabric. Early forms of such a fabric were in the form of a
cascaded ring although more recently mesh type systems                  [0012]   FIG. 5 illustrates a simple fabric.
have been proposed. It has also been proposed, for example              [0013]   FIG. 6 illustrates aggregation.
in the prior copending U.S. patent application to Weyman et
al, Ser. No. 10/093,506 filed 11 Mar. 2002 (which shares                [0014]  FIG. 7 illustrates a typical packet for use in a fabric
inventors and a common assignee herewith) to provide                    according to the invention.
distributed routing for unicast packets. The distributed rout-          [0015]   FIG. 8 illustrates a network unit according to the
ing described in that application, which is incorporated by             invention.
reference herein, requires the action of routing, which nec-
essarily involves changes in a MAC address, to be per-                  [0016] FIG. 9 illustrates the operation of a unit according
formed by the 'ingress' unit, that is to say the unit, within the       to FIG. 8.
fabric, which first receives the packet. If the egress port by          [0017]   FIG. 10 illustrates a routing fabric.
which the packet leaves the fabric is on a different unit, then
after the actions required by routing, the packet would be              [0018]   FIG. 11 illustrates the operation of a fabric accord-
forwarded by bridging to the unit on which the egress port              ing to FIG. 10.
is located. In this way, although there may be multiple                 [0019]    FIG. 12 illustrates further aspects of operation of a
routers in the fabric, only one is involved in the routing of           distributed multicast router.
any single packet, there will be only one routing 'hop' and
so it will appear to entities outside the fabric as if the fabric
                                                                                          DETAILED DESCRIPTION
contained a single router.
[0003]  However, the necessary change in the destination                [0020]   Synopsis
MAC address renders such a distributed unicast forwarding               [0021]    The following description begins with a discussion
scheme unsuitable for routing multicast packets, for which              of bridging, fabrics and distributed operation, explains the
the MAC address should not change within the switching                  context of distributed routing and proceeds to an explanation
fabric.                                                                 of distributed multicast routing according to the invention.
[0004]     Accordingly, a primary object of the present inven-          [0022]   Context
tion is to provide a switching fabric, and units for use within
such a switching fabric, which can provide distributed                  [0023]    It is generally presumed in the description that
multicast routing.                                                      follows that the system for the conveyance of packets which
                                                                        have, among other things, media access control (MAC)
[0005]   A further object of the invention is to minimise the           addresses and IP (network) addresses corresponding to the
usage of bandwidth on links between the units of such a                 second or data link layer and third or logical link layer of the
fabric. A yet further object of the invention is to provide             OSI Network Model. It also presumed that the physical
consistency and compatibility with bridging fabrics and                 network has a multiplicity of 'layer 2' domains or sub-nets;
unicast routing fabrics.                                                for this purpose it may be notionally partitioned into virtual
                                                                        local area networks (VLANs).
            SUMMARY OF THE INVENTION
                                                                        [0024]    When several individual data switching units are
[0006]   As will be explained in somewhat greater detail                connected to form a fabric, their functionalities may be
after a presentation of the necessary context for understand-           distributed among the individual units in the fabric. It is
ing the invention, the present invention in a preferred form            generally important to allow this distribution to occur so that
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 13 of 23


US 2005/0041665 Al                                                                                                    Feb.24,2005
                                                                     2


the entire fabric appears to other entities as if it were a single       of the fabric topology for this purpose does not form any
entity. Ancillary requirements are intended to facilitate the            essential part of the present invention. Generally, the maxi-
sharing of the workload between the units, to maximise the               mum number of units in the fabric and the topology of the
data forwarding performance and to minimise the depen-                   fabric is dependent on the product itself.
dence on any single unit or connection within the fabric.
                                                                         [0031] The bridging of data traffic through a distributed
[0025] The functionalities required of a network unit may                fabric has to appear identical to the bridging of data traffic
be divided into two broad categories. They may be charac-                through a single bridging unit. Thus traffic has to be for-
terised as 'data plane' and 'control plane'. The data plane              warded from an ingress port to an egress port in the same
relates directly to the forwarding of the data traffic, namely           way regardless of whether the ingress and egress ports are on
the packets, and the control plane relates to the 'overhead'             the same unit or are on different units within the fabric. It is
activities of establishing the topology of the network in                also preferable that traffic should be filtered identically
which the unit is deployed. More specifically the data plane             regardless of which device has the user ports. If a single unit
includes the Vbridges, fabric ports, user ports, forwarding              bridge can control the forwarding of a particular frame
databases and forwarding engines. The control plane                      directly to an egress port with no 'flooding' to other user
includes the protocol entities which include, for example,               ports, then a distributed fabric bridge would not flood the
LACP (link aggregation control protocol), STAP (spanning                 traffic to other user ports.
tree algorithm and protocol), IGMP (internet group man-
                                                                         [0032] FIG. 2 shows a distributed fabric consisting of two
agement protocol), routing protocols and network login. In
                                                                         units 10 and 20, each shown with a single Vbridge 11 and 21
the following description, there will be an explanation of the
                                                                         respectively, connected by a single fabric link 30. A host A
requirements which must be met in practice by the data
                                                                         is connected to user port 10-1 on the unit 10 and a host B is
plane and control plane in each device so that when several
                                                                         connected to a user port 20-5 on the unit 20. It is assumed
units are connected through their fabric ports (i.e. ports
                                                                         that host A and host B are in the course of a two-way
connected only to other units within the fabric and not to the
                                                                         MAC-addressed communication session and accordingly
external network), they will appear from outside the fabric
                                                                         the distributed bridge, comprising unit 10 and unit 20, that
as if they were a single entity.
                                                                         connects them has had an opportunity to learn both the MAC
[0026] It needs emphasising that these requirements are                  addresses.
stated for completeness and are in fact generally common to
                                                                         [0033] Only the traffic flow from host A to host B is
fabrics whether they are intended for bridging or routing.
                                                                         shown. This traffic has a MAC source address (SA) of 'X
[0027]    Distributed Bridging Fabric                                    and a MAC destination address of 'B'. It may be presumed
                                                                         that the traffic flow from host B to host A is similar but
[0028] In order to be able to function as a bridge, a single             proceeds in the opposite direction and with converse
unit must include at least one 'Vbridge' incorporating a                 addressing of the MAC addresses.
forwarding database and at least two 'user' ports, i.e. exter-
nal ports by which it can be connected to the external                   [0034] Since the user port to which host B is connected is
network. By 'Vbridge' is meant herein a network entity of                on unit 20, the Vbridge 11 in unit 10 will forward the traffic
which the primary function is the forwarding of data traffic             only to its fabric port. Unit 10 does not flood the traffic to any
frames according to its layer 2 (media access control)                   of its user ports. When unit 2 receives the traffic from its
address. A bridge is fully defined in IEEE 802.ld. Specifi-              fabric port, it forwards that traffic directly to user port 20-5
cally herein 'Vbridge' is used to described a bridge that will           and is not flooded to any other user port.
forward data only within one VLAN. This is a convenience                 [0035]    Fabric Ports
rather than a necessity for the invention and if for example
the network were not partitioned into virtual LANs, the term             [0036] As is used herein, the term 'fabric port' refers to a
'Vbridge' would be coterminous with 'bridge'.                            visible port that is dedicated to the task of connecting a unit
                                                                         to other units within the fabric so as to constitute the
[0029] FIG. 1 illustrates a single unit, operating as a                  distributed fabric of units. A fabric port may not be con-
bridge, for use in a network 'fabric'. In this example, the unit
                                                                         nected to anything other than a fabric port on another unit
10 has three 'Vbridges'll, 12 and 13, each with a forward-               within the same fabric. The physical implementation of a
ing database FDB 1, FDB 2, etc. Each Vbridge 11, 12 and                  fabric port and the number of them available on each unit
13 is connected to at least one and usually more than one of             will vary from product to product. For example, some
a multiplicity of user ports 15 and all have logical connec-             products may have physically dedicated fabric ports and
tions to each of at least one and in generally more than one             some of these may be physically unable to be connected to
fabric port 16. The term 'fabric port' is used to refer to a port        standard user ports. Alternatively, products may have dual-
which is only connected to a link internal of 'fabric' of units.
                                                                         purpose ports that may be configured to be either user ports
Some examples of fabrics are shown in the aforementioned                 or fabric ports. The method used to configure dual purpose
application. Other examples are given in prior co-pending                ports may be by manual specification or may be automatic
applications of Donoghue et al., Ser. No. 10/067,738 filed 08            using some discovery protocol.
Feb. 2002 and O'Neill et al, Ser. No. 10/337,299 filed 08
Oct. 2002, both having a common assignee herewith and                    [0037]    Vbridges
incorporated by reference herein.
                                                                         [0038] As used herein, the term 'Vbridge' is used to
[0030] A multiplicity of single bridge devices units be                  describe a bridging entity that will bridge only within a
connected through their fabric ports to form a distributed               single VLAN. Any Vbridge may be connected to any of the
fabric, as described in the aforementioned co-pending patent             user ports within a unit. Where more than one Vbridge is
applications. A particular manner of control or the discovery            connected to a particular user port, the traffic (i.e. packets)
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 14 of 23


US 2005/0041665 Al                                                                                                       Feb.24,2005
                                                                        3


passing through that port would normally be tagged with a                   [0044]    Address Learning
VLAN identifier, such as an identifier according to IEEE
802.lq, so that each VLANs traffic is logically partitioned                 [0045] It is customary for a forwarding database in a
from the traffic on other VLANs. If however only one                        bridge to learn MAC addresses. Thus whenever MAC-
Vbridge is connected to a particular user port it would not                 addressed traffic arrives at any port of a unit, the unit has an
normally be necessary for the traffic to be tagged with a                   opportunity to learn the MAC source address of the traffic
VLAN identifier for separation.                                             and to populate the forwarding database of the appropriate
                                                                            Vbridge with the MAC address against whichever port may
[0039] Since the fabric ports may not be connected to any                   be relevant.
unit outside the fabric, it does not in general matter what
mechanism is used to identify the traffic so that the VLANs                 [0046] If each unit were to take opportunities to learn
carried by the fabric links are kept logically separate. One                MAC addresses independently of the other units in the fabric
example is the addition of a VLAN tag according to IEEE                     then in most cases the MAC address would be learnt
802.lq to all fabric link traffic but other expedients may be               consistently by all the devices traversed by the traffic. The
employed.                                                                   resultant forwarding databases in each unit would contain
                                                                            entries that are effectively 'synchronised' with each other to
[0040]    Forwarding Database                                               allow traffic to be forwarded through the fabric as if the
[0041] Each forwarding database within each unit in a                       fabric were a single unit. This independent learning towards
fabric needs to contain, for each MAC address, the identity                 a consistent set of forwarding databases is called herein
of the port on which that MAC address was learned, and                      'implicit' synchronisation. However, other mechanisms are
being the port to which to forward any traffic destined for                 available if implicit synchronisation is insufficient.
that MAC address. Within each unit's forwarding database,                   [0047] One is for the fabric to employ additional ARP
the port against which a MAC address is learned may be                      requests, which are, as those skilled in the art know,
either a user port or a fabric port. If it be a fabric port, at least       employed when a destination address is not present in a
one other unit in the fabric would have to further forward                  forwarding database. ARP replies to ARP requests may be
any traffic destined to that MAC address towards an ultimate                forwarded to every device in the fabric and therefore can be
user port. In this way, traffic destined for a particular MAC               used to support implicit synchronisation. It would be desir-
address may be forwarded by several Vbridges within sev-                    able, to avoid excessive flooding of routed traffic, that any
eral units, all but the last of the Vbridges in the path being              MAC addresses that are present both in a forwarding data-
directed by the forwarding database to forward the traffic to               base and a layer 3 ARP cache would not be aged out from
a fabric port. Ultimately, the last unit in the path must                   the layer 2 forwarding database. This would allow learning
forward the traffic to a user port an so its forwarding                     opportunities presented by the additional synchronisation
database would have the appropriate user port learned                       support mechanism to remain valid. Furthermore, if there is
against the MAC address.                                                    any flushing of the layer 2 forwarding database, for example
[0042] Some products, for example the units described in                    following a spanning tree topology change, the additional
Donoghue et al. supra, have hardware support for the                        synchronisation support mechanism should be activated to
learning of MAC addresses directly against any user port                    allow the layer 2 forwarding database to be re-populated.
within the fabric, regardless of the unit on which the user                 [0048] A second mechanism which may be employed is
port is located. In these circumstances, it would not be                    'explicit' synchronisation. This is specifically described, for
necessary to reference the fabric ports in the forwarding                   example, in Furlong et al., Ser. No. 09/661,159 filed 14 Sep.
databases. An identifier for the user port may be used                      2000 and commonly assigned herewith. Explicit synchroni-
instead, this identifier being unique within the entire distrib-            sation, as described in that application or otherwise, can be
uted fabric. For example, as described in Donoghue et al.                   achieved by each unit letting all other units know about
supra, while a frame is within the fabric, it may include a                 addresses that it has in its forwarding databases. This is
special header which among other things identifies an                       relatively simple and does not require any particular hard-
ingress port and an egress port employing multiple bit words                ware support but has the disadvantage that if the forwarding
of which the less significant bits identify a port within a unit            databases were large there would be a large information
and the more significant bits identify a unit, so that the                  exchange.
special header can identify uniquely within the fabric both a
source port and unit and a destination port and unit.                       [0049]    Aggregated Links
[0043] An example of a packet is given in FIG. 7 and                        [0050] It is possible for a host to be connected to a
comprises a SOF (start of frame), a fabric header, media                    multiplicity of units in a fabric by means of an aggregated
access control destination and source address (MCA DA and                   link, which comprises a multiplicity of physical connections
MAC SA respectively), network destination and sources                       constituting a single logical connection. Although connec-
addresses (IP DA and IP SA), various control data (CTRL)                    tion of a host to a plurality ofunits in a fabric is feasible with
including a VLAN header tag and a VLAN identifier, a                        systems according to the invention, care must be taken to
payload (e.g. user data), a cyclic redundancy code segment                  cope with the operational complexities arising from the
CRC and an end of frame (EOF). If the fabric header                         aggregation. For example, for the purpose of transmitting
conforms to that just described it may comprise (as disclosed               and receiving protocol data frames on an aggregated link
in the aforementioned application) a source port identifica-                where the protocol considers the aggregated link to be a
tion, a destination port identification, a field indicating                 single logical link, each unit in the fabric needs to be
whether a (single) destination port within the fabric is                    coordinated so that protocol frames are handled consistently.
known for the packet, a source trunk identifier and other                   This may be achieved by nominating an 'owner' unit for
fields not particularly relevant to the invention.                          each aggregated link and to allow only that unit to process
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 15 of 23


US 2005/0041665 Al                                                                                                   Feb.24,2005
                                                                    4


protocol frames to the aggregated link. Further, there needs            the devices by the distribution of any routing configuration
to be coordination between the units so that where the                  information, such as IP addresses, static routes, etc to all the
aggregated link has member ports on more than one unit in               other units in the fabric. Routing information derived from
the fabric, there is coordination between the units so that             the running of routing control protocols, such as OSPF and
each traffic stream is forwarded to the aggregated link                 RIP, also needs to be distributed to all the units in the fabric.
consistently regardless of which unit is forwarding to it. In
                                                                        [0058] An example of distributed unicast routing is shown
particular, a frame should be forwarded to only one member
                                                                        in FIG. 3 wherein three users PC 1, PC 2 and PC 3 are
port of the aggregated link and where traffic has arrived from
                                                                        connected to units U 1, U 2 and U 3 which are formed into
the aggregated link it should not be forwarded to another
                                                                        a fabric by means of a fabric link. It may be supposed that
port on the same aggregated link. This could be accommo-
                                                                        user PC 1 needs to communicate with user PC 3. A packet
dated by tagging of packets within the system, for example
                                                                        generated by user PC 1 and destined for user PC 3 would be
using a trunk tag scheme as described in US Pat. No.
                                                                        routed by unit U 1 and bridged to user PC 3 by unit U 3. A
6,463,479 issued 08 Oct. 2002 to Jennings et al.
                                                                        response packet from user PC 3 will be routed by the unit U
[0051]    Control Plane                                                 3 and bridged to the user PC 3 by way of unit Ul. In each
                                                                        case the packet is routed only once, by the unit via which the
[0052] Since a distributed fabric has the appearance to
                                                                        packet entered the fabric, bridged to the egress unit and to
other entities of being a single entity, units in the fabric need
                                                                        the egress port. FIG. 4 shows a rather simple fabric and in
to implement control protocols as a single position in the
                                                                        practice, particularly if the fabric is a mesh, the packet may
network topology only once though several units within the
                                                                        traverse one or more units within the fabric before it reaches
fabric may cooperate to share the implementation of a
                                                                        the unit containing the egress port. In such a case the packet
particular protocol. Furthermore, it is generally desirable
                                                                        is bridged to the intervening units as well as to the destina-
that traffic connectivity should be recovered quickly if any
                                                                        tion unit.
unit or fabric link should fail. If a protocol is implemented
in only one unit within the fabric, it is desirable for an              [0059]    Routing Data Plane
implementation to share the protocol state information
                                                                        [0060] FIG. 4 illustrates a unit 10 which has a multiplicity
amongst all devices in the fabric in order to restore operation
                                                                        of Vbridges, such as the Vbridges previously mentioned,
in the event of the failure of a 'master' unit.
                                                                        user ports 15 to which the Vbridges 11 are variously
[0053] These considerations are mentioned by way of                     connected, a fabric port 16, to which all the Vbridges are
completeness but are not directly relevant to the present               connected, and a router 31 having a respective router inter-
invention. Methods by which devices can be elected as a                 face coupled to each of the Vbridges.
master unit for a fabric and for the re-election of other units
                                                                        [0061] All the router interfaces defined in the fabric would
in the event of the failure of a master unit are described in
                                                                        be created for every unit in the fabric. The VLAN number-
prior copending application of Weyman et al., Ser. No.
                                                                        ing, IP address, IP mask and MAC address configuration of
10/195,503 filed 16 Jul. 2002, having inventors common to
                                                                        each router interface would be made the same for all the
the present application and being commonly assigned here-
                                                                        units of the fabric. This can be achieved using the mecha-
with.
                                                                        nisms described in Weyman et al, Ser. No. 10/093,506 supra.
[0054]   Distributed Resilient Routing Model
                                                                        [0062] Thus with reference to FIG. 4, a packet received on
[0055] The foregoing is given essentially by way of intro-              one of the user ports Pl to P24 and needing to be routed
duction to the subject of packet routing in a distributed               would be delivered to the router by the receiving Vbridge on
fabric. In the next part of this description, there is a descrip-       the router interface attached to that bridge. A decision to
tion of distributed resilient routing of unicast packets, partly        deliver the packet to the router is determined when the
to indicate the problem which the present invention resolves            destination MAC address of the packet matches that of
and partly to provide support for a system which not only               router interfaces.
can provide multicast routing according to the invention but,
                                                                        [0063] Since, as described by Weyman et al in Ser. No.
as is obviously desirable, is compatible with distributed
                                                                        10/093,506, supra, the MAC address of a router interface is
routing of unicast packets.
                                                                        the same on every unit, each unit can make the same
[0056] In a fabric of network units, distributed routing will           determination. After the router has performed its routing
occur when a packet which needs to be routed enters one                 operation it will deliver the packet to the bridge associated
unit in the fabric but is required to leave by way of a different       with the outgoing router interface. If the bridge is aware,
unit in the fabric. In such an event the packet should be               from the destination MAC address in the packet, that the
routed only once and should not be routed again as it enters            egress port is on the local unit (i.e. one of ports Pl to P24),
each unit. In this manner the fabric of units appears as one            the packet will be forwarded by bridging to this local port.
large distributed router to the user and the external network.          If from the destination MAC address the egress port were on
                                                                        another unit, the packet would be forwarded to a fabric port
[0057] A preferred scheme for distributed unicast routing
                                                                        (Fl in this example). If the bridge does not know where the
comprises routing a packet in the source unit (i.e. the unit
                                                                        egress port is, it will 'flood' the packets to all the ports on the
having the ingress port on which the packet is received into
                                                                        local unit, that is to say the user ports and the fabric port.
the fabric) and thereafter to bridge the packet to the egress
port. In practice this requires that every unit in the fabric           [0064] FIG. 5 illustrate this operation in greater detail.
must be able to route packets received on its user ports                The fabric in this example consists of units 10 and 20 and
equally to any other unit in the fabric. This can be accom-             link 30. The unit 10 has fabric ports Pl to P4, a fabric port
plished by maintaining in each unit the same routing infor-             Fl, a router 31, forwarding database 41 and a routing
mation base (RIB). The RIB may be synchronised between                  information base 51. Unit 2 has user ports Pl to P4, a fabric
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 16 of 23


US 2005/0041665 Al                                                                                                Feb.24,2005
                                                                   5


port F2, bridges 21, a router 32, forwarding database 42 and           this purpose, gratuitous ARP broadcasts may be sent out to
a routing information base 52.                                         inform all the neighbouring network units about the change
                                                                       in router MAC addresses. To ensure that all hosts receive
[0065] A client 61 is connected to port P2 on unit 20 and
                                                                       these gratuitous requests, it may be desirable to send out
a second user 62 is connected to port Pl on unit 10. In this
                                                                       multiple ARPs over a period of time.
example the client 61 is connected to network 158.101.68.0/
24 and desires to send client2 a packet. Since client 62 is on         [0072]   Control Protocol Redundancy
a different network, indicated as 158.101.58.0/24, client 61
                                                                       [0073] Routing protocols normally comprise a listening
must forward the packet to its configured gateway. It is
                                                                       function that receives router protocol packets to build up the
assumed that the routing tables contained in the routers 31
                                                                       protocol's routing tables and an advertising function by
and 32 have been synchronised. It is also assumed that the
                                                                       means of which a router informs other routers, by way of
forwarding databases on the units are synchronised and the
                                                                       routing information packets, the networks it can reach. How
port connected to client 62 has been learned in forwarding
                                                                       the routing tables are built up depends on the particulars of
database 41.
                                                                       the routing protocol. However, it is not desirable for a
[0066] Client 61 creates a packet destined for the IP                  distributed router to duplicate advertisements to its neigh-
address 158.101.58.1, namely the IP address of the client 62           bouring devices. It needs to appear to those neighbours as if
but with the MAC address of the distributed router as the              it were a single router. This appearance can be achieved by
link layer destination. This packet is received on P2 of unit          causing only one device in the fabric to provide the adver-
20. Since the destination MAC address on the packet is that            tising function of the protocol. The device that provides the
of the distributed router, the receiving bridge 21 will deliver        advertising function could be a considered a 'lead' or
the packet to router 32 on the attached router interface.              'master' or device for that protocol and the other devices in
Router 32 will change the destination MAC address to that              the fabric would be considered subordinate or slave devices
of client 62 and change the source MAC address to that of              for the protocol.
the distributed router, decrement the time to live count and
                                                                       [0074] In a distributed router, any number of units may
make any other modifications normally required by the
                                                                       participate in the listening function of the protocol but if the
routing operation.
                                                                       protocol requires these packets to be acknowledged then
[0067] After the routing operation, the outgoing router                only one acknowledgement should be generated by the
interface for the packet will be 158.101.58.254. Router 32             fabric.
will deliver the packet to the bridge attached to this router
                                                                       [0075] If one or more units in the fabric fails, the remain-
interface. Since the MAC address of client 62 is being
                                                                       ing units should continue to operate as a single distributed
learned on unit 10, the packet will be forwarded by bridging
                                                                       router. For this purpose it is preferable to enable every slave
to the fabric link 30. Unit 10 will receive the packet on its
                                                                       device to become a master for the protocol in case of the
fabric port Fl and, based on the destination MAC address of
                                                                       failure of the master unit, as described by Weyman et al. in
client 62, it will forward the packet by bridging it to port Pl
                                                                       Ser. No. 10/195,503, supra. So that a transition from a slave
connected to client 62.
                                                                       unit to a master unit should occur quickly and with a
[0068]   Routing Control Plane                                         minimal distribution to both a protocol and to routed traffic,
                                                                       protocol state and routing data from the master unit should
[0069] For the routers to operate as a single distributed
                                                                       be synchronised in all the slave units.
router every defined router configuration should be identical
on all units in the fabric. Preferably the configuration is            [0076] It will however be appreciated that any synchroni-
stored in non-volatile storage in all the units. If the system         sation between units of the routing protocols will occupy
can accommodate the addition or removal of units, then                 bandwidth in the fabric links. To minimise the bandwidth
when a unit with a default configuration joins the fabric, it          used for synchronisation over a fabric link, the routing
needs to update its configuration to that of the distributed           information base used for routing can be kept synchronised
router. If a unit with a non-default configuration joins the           by allowing the routing protocols to run on each device. For
fabric then there should be a selection mechanism which                example a router in the neighbourhood but not in the fabric
determines the distributed router's configuration. This may            shown in FIG. 6, sends a protocol packet (such as an RIP
be as simple as selecting the lowest numbered unit to                  advertisement) to unit 20 through one of that unit's user
provide the configuration. Alternatively, the fabric could be          ports. In this example each unit (10, 20) in the fabric listens
configurable through a priority system.                                to the protocol. The protocol packet received by unit 20 is
                                                                       sent to its fabric port so that unit 10 can receive it. The
[0070] If the configuration of the router is changed
                                                                       protocol process in unit 20 will receive the protocol packet
changes should be made on all the units in the fabric.
                                                                       and update the unit's RIB table 52 accordingly. The same
[0071] As previously mentioned, in a system as described               procedure would be repeated for device 10. After the pro-
it is desirable that all the units in the fabric use the same          tocol packet is received and processed by both devices the
MAC addresses for the router interfaces. These MAC                     derived routing information bases will be equal. This keeps
addresses would be given out as the router's MAC address               the routing information bases on each device synchronised
responding to ARP requests, are used to select received                without requiring the direct exchange of table entries.
packets for unicast routing and are used as the source MAC
                                                                       [0077]   Address Resolution Protocol (ARP)
address for routed packets. It is preferable that one of the
units currently in the fabric should provide the MAC                   [0078] As mentioned previously, the router interfaces
addresses. If the device that is supplying the router MAC              would have the same IP addresses and MAC addresses for
addresses for the distributed router fails then one of the other       all units so that any unit would respond equally well to ARP
units would need to supply new router MAC addresses. For               requests for the IP address of a router interface. Since ARP
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 17 of 23


US 2005/0041665 Al                                                                                                Feb.24,2005
                                                                   6


packets are broadcast at 'layer 2' all units in the fabric can         redundant physical links to the network that form the
receive an ARP request. To avoid multiple redundant                    distributed router. Depending on the configuration employed
responses being generated, only one unit in the fabric should          by the administrator, different levels of resiliency can be
respond to the ARP request. It is possible to organise an              provided for different devices. In general there is a trade off
election of a 'master' or 'lead' unit to respond to ARP                of ports against resilience. The more resilient the configu-
requests or, for example, to arrange for a device that actually        ration the fewer additional ports are achieved by the stacking
receives an ARP request on a user port to be the device that           of routers.
generates an ARP response.
                                                                       [0087] The provision of resilience in a distributed fabric is
[0079] To allow ARP caches in each unit to synchronise all             fully by Weyman et al. in the prior copending application
the units preferably perform ARP gleaning on all the ARP               Ser. No. 10/195,503, supra. That application also describes
requests and responses that they receive. If for some reason           in considerable detail a corresponding state machine which
an ARP packet is missed by one of the units and the ARP                enables the re-election of a master unit in a fabric for which
caches lose their synchronisation, there is no serious con-            connectivity has been at least temporarily lost. However, for
sequence because the unit with the missing information                 present purposes a simple example is described with refer-
would generate an ARP request if the relevant address were             ence to FIG. 6.
needed.
                                                                       [0088] In FIG. 6, a distributed router is formed as before
[0080]   Routing Protocols                                             by unit 10 and unit 20 connected by a link 30. An external
                                                                       switch 91 has a link aggregation to both unit 10 and unit 20.
[0081] Various routing protocols may be employed by a                  An external switch 92 has an aggregated link connected to
distributed router. One example is routing information pro-            unit 10 and unit 20 and a switch 93 has just a simple link to
tocol (RIP) which is a comparatively simple distance vector            unit 2. It will be supposed that switch 10 uses a link
routing protocol. It is desirable that although every unit may         aggregation control protocol to create an aggregation; the
participate in the reception of RIP protocol messages only             links in switch 2 have been configured manually.
one unit in the distributed router should generate the RIP
advertisements and only one unit in the fabric should                  [0089] In this example if unit 20 fails then switch 93 loses
provide a reply to RIP advertisement request messages.                 connectivity to the rest of the network. If the fabric link 30
                                                                       between unit 10 and unit 20 fails, the link aggregation
[0082]   ICMP                                                          control protocol running on switch 91 would detect that it is
[0083] The ICMP protocol is an integral part of internet               now connected to two separate units and would convert the
protocol. ICMP messages typically report error in the pro-             aggregation into two separate links. This would allow con-
cessing of packets and provide information on the delivery             nectivity between units 10 and 20 and switch 91 to be
of packets. Again, it follows from the strategy of making the          maintained. However, switch 92 could not detect that the
fabric appear as a single router that ICMP requests directed           fabric had fragmented and would maintain the aggregation
at one of the router interfaces are answered by only one unit          at each end. Since in this case units 10 and 20 are no longer
in the fabric. It is preferable that any unit in the fabric can        connected by the fabric link they could not maintain the
send ICMP echo request messages through any active IP                  aggregation. Because of this there would be no connectivity
interface. If a unit sends an echo request message from a              between the fragments and the switch 93.
router IP address, the echo response will be addressed to that         [0090] To avoid this, it is preferable that manual (non-
router interface. To allow the requesting device to see the            LACP) link aggregation should not be used on the links
ICMP echo response, packets addressed to the router inter-             between an external network unit and multiple units within
faces should be received by the unit and should also be sent           the fabric. It should be said that such links do not prevent the
to the fabric port.                                                    network from working normally; the significance is a loss of
[0084] ICMP request and response messages convention-                  redundancy which provides resilience to failure. It will be
ally carry an identifier field that is used by echo requesters         appreciated that by adding resilience to the control protocols
to match the response to the request. In a distributed fabric          and to the paths between a distributed router and attached
all the units receive ICMP responses addressed to a router             network devices there is a potential of having two identically
interface. To allow ICMP echo responses to be processed                configured routers attached to the network. After, for
properly by the distributed fabric, identifiers that are pro-          example, a failure of the fabric link each of the devices
vided in a generated echo request message should be unique             would believe the other device had failed and would try to
within the distributed router.                                         assume responsibility for operating all the configured router
                                                                       protocols. However, techniques exist for avoiding this are
[0085]   System Resilience                                             fully described by Weyman et al. in Ser. No. 10/195,503,
                                                                       supra.
[0086] The purpose of resilience in a distributed router is
to allow traffic between the network units to remain with              [0091]   Distributed Multicast Routing
minimal interruption after the failure of a device in the fabric
                                                                       [0092]   Introduction
or after the failure of a link between devices in the fabric. In
the foregoing it has been described how a distributed router           [0093] It will be presumed in what follows that a distrib-
maintains resilience for its active routing protocols, with            uted multicast router will be compatible with the distributed
reference to the earlier co-pending applications which are             unicast router previously described. The consequences of
incorporated by reference herein. This resilience allows a             that assumption are that a unit that is able to support a
distributed router to continue routing. To enable resilience           distributed router will have its bridging functionally distrib-
throughout the network the network units connected to the              uted, that Vbridges are distributed and fabric links are able
distributed router should preferably be configured with                to carry logically separated traffic for all VLANs that may be
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 18 of 23


US 2005/0041665 Al                                                                                                  Feb.24,2005
                                                                     7


provided. Furthermore, it will be presumed that the time to              behave similarly in that it should not forward traffic across
live count of each data packet will be decremented no more               any fabric link unnecessarily. Since each unit may be
than once in the distributed fabric, the collection of routers           required to forward multicast address traffic by replication
is managed as a single multicast router, and each unit within            and routing rather than by bridging, this needs to be taken
the fabric would be able to route multicast packets that it              into account in a determination whether a particular stream
received. It is preferable, in order to provide resiliency, that         should traverse a fabric link. In particular both layer 2
if any unit or arbitrary group of units in the fabric should fail,       (bridging) and layer 3 (routing) requirements need to be
the remaining units would continue to route between all the              taken into account before a determination that a particular
router interfaces that have remained active, that is to say              multicast-address stream may cross a fabric link.
those router interfaces with connectivity to VLANs that
                                                                         [0099] FIG. 8 shows schematically the structure of a
have user ports on the remaining units. It is also desirable
                                                                         network unit 110 for use in a distributed routing fabric
that a data packet should traverse each fabric link no more
                                                                         according to the invention. The unit in FIG. 8 comprises a
than once (if at all) and that replicas of a data packet should
                                                                         plurality of Vbridges 11, 12 etc each of which is connected
not traverse any fabric link.
                                                                         to at least one and preferably a multiplicity of the user ports
[0094]    Data Plane                                                     15 and to each fabric port 16, of which only one is shown
                                                                         for convenience. Each V-bridge is coupled by way of a
[0095] As described in the foregoing, if the traffic is
                                                                         respective router interface to both a unicast router 111 and a
unicast, a routing operation is performed by only one of the
                                                                         multicast router 112. The multicast router 112 has the same
units and is not performed by any other unit traversed by the
                                                                         router interfaces as the unicast router and in the example is
data traffic. The unicast routing described in the foregoing
                                                                         shown as occupying the same position as the unicast router
achieves this end by causing the first unit that receives a data
                                                                         relative to the Vbridges.
packet within the fabric to route that packet and to change
its destination MAC address accordingly. When the desti-                 [0100] If the unicast router is a distributed router as
nation MAC address is changed, the destination MAC                       described in the foregoing, the router interfaces must be
address of the packet no longer refers to a router interface             synchronised among the devices in the fabric. Since the
owned by the fabric. In this manner no other unit that the               multicast router shares those same router interfaces with the
packet traverses will attempt to route the packet and instead            unicast router, the multicast router will also have synchro-
bridges the data packet onwards towards the egress port by               nised router interfaces.
which the packet leaves the fabric for its ultimate destination
                                                                         [0101] The multicast router may have a maximum of one
in the external network. Since, as previously described, all
                                                                         router interface for each Vbridge. If the unicast router were
the router interfaces are synchronised, it does not matter to
                                                                         configured to have more than one interface to a Vbridge, it
external network entities which unit within the fabric should
                                                                         would be necessary to specify a particular interface for use
route a packet because the routing operation is identical
                                                                         by the multicast router.
irrespective of the unit that performs routing.
                                                                         [0102]   Forwarding Control
[0096] However, the 'route then bridge' technique for the
distributed unicast router cannot be used for multicast traffic.         [0103] Mere routing of multicast traffic controls the for-
For such traffic, the destination MAC address does not                   warding of traffic between a router's interfaces. The multi-
change as the traffic is routed. Accordingly, if a 'route then           cast routing operation itself does not control the forwarding
bridge' scheme is used, some additional functions are                    of traffic within a VLAN. If therefore no additional controls
required to prevent each replica packet from being routed by             were present, a Vbridge would flood all multicast address
more than one unit. The present invention solves this incom-             traffic within a VLAN.
patibility and is based on a forwarding technique which can
                                                                         [0104] Many modern bridges have IGMP (internet group
be summarised as 'bridge/replicate/route'.
                                                                         management protocol) snooping functionality that controls
[0097] As part of its normal operation, a multicast router               the bridge's forwarding of IP multicast address traffic within
is required to replicate each data packet to create a replica            a VLAN. It is preferable, in order to control traffic within a
which can be routed to each of the router interfaces that                VLAN, that a Vbridge monitors the IGMP traffic in order to
might require to forward such a replica. For each data packet            determine which user ports connect to a client of a particular
received by the fabric a distributed multicast router should             multicast stream. Accordingly the snooper must also deter-
not require more than one data packet to traverse each fabric            mine which user ports are connected to other multicast
link. Either the original data packet may traverse each fabric           routers. The Vbridge must then forward each multicast
link or one of the replicas may traverse each fabric link after          stream to each user port that connects either to another
having been routed. It is not for example desirable for one              multicast router or to a client of that stream, and the Vbridge
unit to perform all the required replication and routing of a            should filter the multicast stream from all other user ports.
data packet and then to require each of the replicas to
traverse a fabric link towards its egress user port. To operate
                                                                         [0105] FIG. 9 illustrates an example of a single multicast
                                                                         router with two Vbridges. A multicast stream source S is
in this manner would be an unnecessary burden on the finite
                                                                         connected to Vbridge 11 and is forwarded by Vbridge 11 to
bandwidth of the fabric links. Accordingly, it is desirable
                                                                         a user port to which a client Cl for the stream is attached.
that each unit in the fabric can perform all the replication
                                                                         The stream is also forwarded to the unit's internal router 31.
required in order to be able to forward multicast traffic.
                                                                         The control of forwarding within an VLAN using a for-
[0098] The distributed unicast router described in the                   warding table derived by the IGMP snooper prevents
foregoing would not require any routed data packet to                    Vbridge 11 from forwarding the stream to any other user
traverse a fabric link if it were not required to do so in order         ports. The router has forwarding tables populated by its
to reach its egress port. A distributed multicast router should          control plane. In this example it may be presumed that the
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 19 of 23


US 2005/0041665 Al                                                                                                  Feb.24,2005
                                                                    8


forwarding tables indicate that the stream must be forwarded            [0119]   Furthermore, a fabric containing a multicast router
on to router interface 2, which is connected to Vbridge 12.             needs to minimise its use of the fabric link or links. It is very
This Vbridge then forwards the stream to the connected                  preferable that if a multicast stream may reach all the
multicast router R and another client C2 for the stream.                required egress ports without traversing a fabric link then it
Owing to the control information provided by IGMP snoop-                should not traverse that fabric link. If the multicast router is
ing, Vbridge 12 does not forward the stream to any other                required to replicate a stream onto a multiplicity of router
user ports.                                                             interfaces, the replicas should not traverse any fabric links.
[0106]    Multicast Forwarding Tables                                   [0120]    In order to satisfy these requirements, the multicast
                                                                        router within each unit should perform all the necessary
[0107]    The control plane of the multicast router, including
                                                                        replication locally in order to route multicast traffic to any of
the multicast routing protocols, is used to create and main-
                                                                        the user ports residing on that unit. Since each unit must
tain various tables. These are likely to include:
                                                                        perform the replication locally, it follows that each unit must
     [0108]    (1) For each routing interface, a list of neigh-         also route each replica locally.
         bouring multicast routers;                                     [0121]    For the distributed unicast router it was a require-
                                                                        ment that each data packet be routed by only one unit in the
     [0109]    (2) for each multicast source, the interface on
                                                                        fabric. The requirement for the distributed multicast router is
         which streams from this source should be accepted;
                                                                        similar, but since a multicast stream may be replicated many
     [0110]     (3) for each source/group pair, the router inter-       times, the requirement needs to be modified. For the dis-
         faces for which this is the designated router, the             tributed multicast router each replica should be routed only
         number of routers that are downstream of each                  by one unit in the fabric although different units may route
         interface for which this is the designated router and          different replicas of the same multicast stream. In order to
         whether each of these routers is pruned from the               comply with the requirement that a unit must replicate a
         forwarding tree; and whether there is any locally              stream locally for its own user ports and with the require-
         attached member of the group.                                  ment that each replica may be routed only once, the multi-
                                                                        cast stream must be bridged between the units within the
[0111]   The actual tables maintained by the control plane              fabric.
would depend on whichever multicast routing protocol is in
use. In general, the control plane must present a composite
                                                                        [0122]    FIG. 10 represents one embodiment of a distrib-
                                                                        uted multicast router according to the invention and dem-
forwarding table to the data plane of the multicast router.
                                                                        onstrates the forwarding of a particular multicast stream
This composite forwarding table will provide, for each
                                                                        through a distributed fabric consisting in this example of the
multicast source and destination group pair, the rule by
                                                                        two units 10 and 20 and link 30. A source S of the multicast
which the router's data plane must forward or filter the
                                                                        stream is directly connected by way of a user port on unit 10
stream.
                                                                        to Vbridge 11 in unit 10. A multicast client Cl is also directly
[0112]    The forwarding table used by the data plane needs             connected to the Vbridge 11 and accordingly the stream is
to include, for each source/group pair, the router interface on         directly bridged to the user Cl from the multicast source S.
which to accept the stream and the router interfaces to which           The stream is also bridged to the fabric port 16 and to the
to forward the stream. It follows that the stream must not be           multicast router 31 in unit 10.
routed if the stream is received on any other router interface
                                                                        [0123]   The multicast router within unit 10 replicates (in a
and the stream will not be routed to any other router
                                                                        manner known per se) and routes the stream to Vbridge 12
interfaces that are not specified.
                                                                        for forwarding to multicast client C2.
[0113]   In a practical embodiment the multicast router may             [0124] The stream having been bridged to the fabric port
combine the control plane and data plane tables but their               16 by Vbridge 11 in unit 10, the Vbridge 21 within unit 20
separation is useful for understanding them.                            receives the multicast stream. Vbridge 21 serves VLAN 1
[0114]    Bridge Forwarding Tables                                      and so the stream is carried on VLAN 1 between the two
                                                                        devices. Vbridge 21 within unit 2 forwards the stream to the
[0115]    Within the bridges the control plane, which                   directly connected client C3 and also to the multicast router
includes the IGMP snooper, would present to each Vbridge                within unit 20 for replication of the stream and its routing to
a forwarding table to control the forwarding of IP multicast            Vbridge 22. Vbridge 22 then forwards the stream to the
addressed traffic within each VLAN. This forwarding table               directly connected clients C4 and CS.
needs to include, for each Vbridge and for each multicast
group within each Vbridge the ports to which to forward                 [0125]     It is important to note that any replica made by the
traffic for that group.                                                 router in the final or egress unit is not forwarded to a fabric
                                                                        port; it is sent only to the local user port or ports by way of
[0116]   Again, a specific embodiment of the IGMP snooper               a Vbridge in the egress unit.
may combine the data plane tables with any tables required
by the control plane.                                                   [0126]   Port Forwarding Rules
                                                                        [0127]    A unit needs to configure its forwarding engine to
[0117]    Distribution
                                                                        forward a multicast stream only to the ports that require it.
[0118]    As indicated in the foregoing, when multiple units            It must not forward the stream to any other port. In order to
containing a multicast router are connected together to form            achieve this end the unit must combine the router's forward-
a distributed fabric, the fabric's multicast routing function-          ing tables and the bridge forwarding tables and only forward
ality must appear to entities outside the fabric to be identical        to a particular port if both tables indicate that the packet
to that of a single unit.                                               should be so forwarded.
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 20 of 23


US 2005/0041665 Al                                                                                                 Feb.24,2005
                                                                    9


[0128] In the following there are rules which specify how               multicast router and also the fabric port. Vbridge 12 in unit
the bridge multicast forwarding tables and the router mul-              10 would then receive the report and forward it to the router
ticast forwarding tables should be used to control the for-             31.
warding of multicast traffic to both user ports and fabric
                                                                        [0138] The control plane of the multicast routers in both
ports.
                                                                        units would use the report in the construction of the respec-
[0129]   User Ports                                                     tive forwarding table in the router. As a result, the forward-
                                                                        ing table of each multicast router would include the speci-
[0130] The rules according to which multicast traffic must
                                                                        fication that the stream should be replicated and routed from
be forwarded to a user port are no different for a distributed
                                                                        VLAN 1 to VLAN 2.
fabric than for a single unit. They may be directly derived
from the requirements of multicast routing and multicast                [0139] The control plane of the router in both units would
bridging with an associated IGMP snooper. The rules are                 snoop the IGMP report and would use the report in the
summarised below in order to provide a comparison with the              construction of the multicast forwarding tables in Vbridge
rules for forwarding of multicast traffic to fabric ports.              12. For unit 10, since the host report arrived into the unit
                                                                        through the fabric port 16, the multicast forwarding table for
[0131] For each multicast stream arriving into the fabric
                                                                        Vbridge 12 would include the specification that the stream
on a particular LAN and then for each user port the unit must
                                                                        would be forwarded to the fabric port.
bridge the stream to the user port if the user port has
membership of the same VLAN as the stream's ingress                     [0140] Because its multicast table for Vbridge 12 includes
VLAN and this VLAN's Vbridge multicast forwarding table                 the fabric port for the stream, unit 10 is able to determine
has this user port in the egress for the multicast stream's             that another unit, which may be reached through the fabric
destination group. Further, for each user port, the unit must           port, must have a client for the stream attached to a local user
route the stream to the user port if the router's multicast             port on VLAN 2. Unit 10 can also determine, by examina-
forwarding table indicates that the stream should be                    tion of its multicast router's forwarding table, that the stream
accepted from its interface to the stream's ingress VLAN;               should be routed to VLAN 2 by the fabric. By combining
and the router's multicast forwarding table indicates that the          this information unit 10 can determine that it must bridge the
stream should be routed to the router interface attached to             stream to the fabric port so that unit 20 may route it.
the same Vbridge as this port; and for the Vbridge forward-
                                                                        [0141] Accordingly, the forwarding rules for fabric ports
ing to the VLAN of which the port is a member, the
                                                                        are as follow:
multicast forwarding table has this user port in the egress list
for the multicast stream's destination group.                           [0142] For each multicast stream arriving into the fabric
                                                                        on a particular VLAN, then for each fabric port:
[0132] Further, for each multicast stream and then for each
user port as aforesaid, where a user port is a member of                     [0143] (a) the unit must bridge the stream to the
multiple VLANs, the routing rules must be applied a cor-                       fabric port if this VLAN's Vbridge multicast for-
responding multiplicity of times, once for each VLAN of                        warding table has this fabric port in the egress list for
which the port is a member. This may of course result in a                     this multicast stream's destination group;
multiplicity of replicas of the stream being forwarded to that
                                                                             [0144] (b) furthermore, for each fabric port and each
port.
                                                                               multicast stream, the unit must bridge the stream to
[0133]   Fabric Ports                                                          the fabric port if the router's multicast forwarding
                                                                               table indicates that the stream should be accepted
[0134] In order to avoid unnecessary usage of the avail-
                                                                               from its interface to the stream's ingress VLAN, and
able bandwidth on a fabric link, it is greatly preferred that a
                                                                               the router's multicast forwarding table indicates that
device should not replicate or route multicast traffic to a
                                                                               the stream should be routed to any other VLAN and
fabric port. Thus all forwarding of multicast traffic to a fabric
                                                                               the Vbridge forwarding to at least one of the VLANs
port needs to be done by bridging.
                                                                               to which the stream should be routed has, in its
[0135] In order to control further the forwarding of mul-                      multicast forwarding table, this fabric port in the
ticast traffic so that it only traverses a fabric link if it be                egress list for this multicast stream's destination
necessary to do so, the bridge should only forward multicast                   group.
traffic to a fabric port if it would be subsequently forwarded
to a user port on another unit.                                         [0145] Finally, the unit must not route the stream to the
                                                                        fabric port.
[0136] The information required to determine whether
                                                                        [0146] These rules may therefore be employed to set up
another unit would forward a stream to a user port would be
                                                                        appropriate routing and bridging tables.
known without having to interrogate that unit. FIG. 11
illustrates how it might work in practice. The structure                [0147]   Forwarding to Aggregated Links
shown in FIG. 11 corresponds to that described with refer-
                                                                        [0148] Each replica of a multicast stream should be for-
ence to FIG. 10 and therefore the individual units will not
                                                                        warded to an aggregated link only once regardless of how
be described again. Once again however the example shows
                                                                        many units over which the aggregated link is distributed.
a multicast source S connected to VLAN 1 on the unit 10 and
                                                                        Because the bridge controls the aggregated links, this
with a client C of the same stream connected to VLAN 2 on
                                                                        requirement is strictly speaking not directly relevant to the
the unit 20.
                                                                        invention. There are various options. For example, it may be
[0137] In order to join the destination group for the stream,           provided that a particular unit is nominated to forward
the client would need to send an IGMP host report. Vbridge              multicast traffic to a specified aggregated link. If this option
22 in device 20 would forward this report to the unit's                 is adopted, any other unit within the fabric port must not
         Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 21 of 23


US 2005/0041665 Al                                                                                                   Feb.24,2005
                                                                  10


forward multicast traffic to user ports that are members of            controls, PIM-SM configuration, PIM-DM configuration,
the aggregated link. Alternatively, the forwarding of multi-           DVMRP configuration and IGMP configuration.
cast traffic may be distributed to aggregations according to
the unit through which the stream enters the fabric. This              [0156] For the multicast routers to operate as a single
option may offer more opportunities for reducing unneces-              distributed multicast router each defined multicast configu-
sary usage of fabric links and so would generally be pref-             ration needs to be identical on all units of the fabric and this
erable to the previous option.                                         configuration should preferably be stored in non-volatile
                                                                       storage on all the units. If a unit with a default configuration
[0149]   Control Plane
                                                                       joins the fabric it needs to update its configuration to that of
[0150] A multicast router may use available multicast                  the distributed multicast router. If a unit with non-default
protocols to organise the distribution of multicast streams to         configuration joins the fabric then a selection mechanism, as
those parts of the network that require it. A multicast router         previously described, must exist to determine the distributed
employs protocols such as IGMP to determine whether there              multicast router configuration. This can be as simple as
are any hosts in the directly connected sub-network that may           selecting the lowest numbered unit to provide the configu-
require a multicast stream. It would also use protocols such           ration or can be more complex employing a priority system.
as PIM (Protocol Independent Multicast) or DVMRP (Dis-                 As the configuration of the multicast router is changed it is
tance Vector Multicast Routing Protocol) to determine                  plain that changes must be made on all the units within the
whether there are other units in the directly connected                fabric.
sub-network that also require the multicast stream. The
router then arranges for the multicast streams to be sent to           [0157]    Control Protocol Redundancy
the sub-network to which the host or router is attached. In
many circumstances this can result in all the hosts or routers         [0158] The requirements of this are substantially the same
in the sub-network receiving these multicast streams even              as those for the unicast router and will not be described in
though only a few hosts in that sub-network desired them.              detail. It is sufficient to indicate that in order that a transition
This arises because bridges conforming to IEEE Standard                from slave to master should occur quickly and with minimal
802.ld are required to flood multicast packets as they would           disruption to both the protocol and the routed traffic, pro-
flood broadcast packets along the non-blocking ports of the            tocol state information and distribution tree information
spanning tree. To reduce the bandwidth that a multicast                from the master should be synchronised in all the slave units.
stream can occupy and to reduce the amount of unwanted                 It should be noted that any synchronisation between units of
traffic that a host sees, the distributed fabric should only           the routing protocols will consume bandwidth from the
direct multicast streams to the user ports which require them.         fabric interconnect. To minimise the bandwidth used for
It is preferable that a fabric device only direct multicast            synchronisation, again the routing protocols may be run on
streams to other fabric devices that have user ports that
                                                                       each device.
require them. For this purpose information on which user
ports the multicast packets were received should be avail-             [0159]    IGMP
able to the receiving devices.
                                                                       [0160] The IGMP protocol enables multicast clients on a
[0151] An example is shown in FIG. 12. In this device
                                                                       sub-network to register with their local routers in order to
there is a distributed multicast router 150 composed of units
                                                                       receive IP multicast streams. This is managed according to
151, 152 and 153 with connecting fabric links 154 and 155.
A 'group X server 156 is connected to a user port on unit              the protocol through the exchange of query and report
151. A router 157 is connected to a user port on unit 152. A           messages between the clients and the router.
router 158 is connected to a user port on unit 153 and a group         [0161] Query messages are sent by IP multicast routers to
A client 159 is also connected to a different user port on unit        determine the group membership of clients on an attached
153.                                                                   sub-network. Since according to the invention a distributed
[0152] In the system of FIG. 12 it may be supposed that                router must appear as if it were a single unit to these clients
router 157 and client 1 are the only network devices that              the fabric must not generate duplicate query messages.
need to receive the multicast stream for multicast group A.            Again, this can be achieved by the election of a single unit
                                                                       as the source of queries for the fabric. It can be assumed that
[0153] The distributed multicast router receives at unit 151           query messages received by the distributed router are for-
this multicast stream from the group A server 156 and sends            warded to all user ports of the ingress VLAN. This will
it out only on the physical link from unit 152 to router 157           allow other clients and routers attached to the sub-network
and the physical link to client 159 from unit 153. Since               to receive the messages.
router 158 does not desire the multicast stream the stream is
not sent on the link between unit 152 and router 158. This             [0162] Report messages can be generated by the client
can be achieved by maintaining port distribution trees from            units in order to route query messages or a change in an
the received PIM-SM and IGMP packets, which will indi-                 applicant's multicast membership. Changes in the multicast
cate that router 158 should be 'pruned' and client 159 should          membership reported may affect the multicast distribution
join group A                                                           tree that the router maintains. Any changes to the multicast
                                                                       distribution tree must be kept synchronised for all the units
[0154]   Control Plane Configuration
                                                                       in the fabric. One possibility is to cause merely one unit to
[0155] When a multicast router is deployed an adminis-                 process the IGMP report and to send updates to the remain-
trator will define the router configuration for the distributed        der of the units in the fabric. Alternatively the IGMP
router. This configuration preferably includes but is not              message could be delivered to every unit in the fabric for
limited to the definition of IP interfaces, multicast routing          processing.
        Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 22 of 23


US 2005/0041665 Al                                                                                               Feb.24,2005
                                                                 11


  1. A distributed router for multicast packets, comprising:            9. A method of routing multicast packets in a fabric of
                                                                      network units, comprising:
  a fabric composed of a multiplicity of units each having
     respective user ports and at least one fabric port, and            receiving multicast packets at an ingress unit in the fabric;
     internal fabric links between fabric ports, said fabric
                                                                        bridging said packets across the fabric to an egress unit;
     constituting a single network node;
                                                                        replicating said multicast packets as necessary in said
  wherein each unit includes at least one bridge connected
                                                                          egress unit; and
    to at least one of the respective user ports and to each
    fabric port of the unit and further includes at least one           routing said multicast packets in said egress unit, whereby
    router connected to said bridge;                                      said packets cross said fabric only once each.
                                                                        10. A distributed router, comprising:
  wherein a unit which receives multicast packets intended
    for forwarding from another unit in the fabric bridges              a fabric composed of a multiplicity of units each having
    those multicast packets to a fabric port of this unit; and             respective user ports and at least one fabric port, and
                                                                           internal fabric links between fabric ports, said fabric
   wherein a unit having a local user port or ports from
                                                                           constituting a single network node;
      which said multicast packets are to be forwarded rep-
      licates said multicast packets as necessary and routes            wherein each unit includes at least one bridge connected
      said multicast packets to said local user port or ports.            to at least one of the respective user ports and to each
   2. A distributed router according to claim 1 wherein each              fabric port of the unit and further includes at least one
unit includes a bridge for each of a plurality of domains and             router connected to said bridge;
on receipt of multicast packets pertaining to a particular
                                                                        wherein a unit which receives multicast packets intended
domain bridges those packets on said particular domain.
                                                                          for forwarding from another unit in the fabric bridges
   3. A distributed router according to claim 2 wherein the
                                                                          those multicast packets to a fabric port of this unit;
domains are virtual local area networks (VLANs).
   4. A distributed router according claim 1 wherein each               wherein a unit having a local user port or ports from
unit includes forwarding rules that prescribe the forwarding              which said multicast packets are to be forwarded rep-
of a given packet to a given fabric port if the unit has                  licates said multicast packets as necessary and routes
available information which indicates that another unit con-              said multicast packets to said local user port or ports;
nected to said given fabric requires that given packet.
                                                                        wherein a unit which receives at a user port unicast
   5. A network unit for use in a fabric of units capable of
                                                                          packets intended for forwarding from another unit
distributed multicast routing wherein the fabric presents
                                                                          routes those packets to a fabric port of this unit; and
only one routing hop between ingress of multicast packets to
the fabric and egress of said packets from the fabric, said              wherein a unit which receives at a fabric port unicast
network unit comprising:                                                    packets bridges those unicast packets to another port of
                                                                            that unit.
  a multiplicity of user ports for connection to an external
                                                                         11. A distributed router according to claim 10 wherein
    network;
                                                                      each unit includes a multiplicity of bridges, one for each of
  at least one fabric port for connection to another unit in          a plurality of domains and on receipt of multicast packets
     the fabric;                                                      pertaining to a particular domain bridges those packets on
                                                                      said particular domain.
  at least one bridge connected to at least some of said user
                                                                         12. A network unit for use in a fabric of units capable of
     ports and to each fabric port; and
                                                                      distributed unicast and multicast routing wherein the fabric
  a router interfaced with said bridge;                               presents only one routing hop between ingress of packets to
                                                                      the fabric and egress of said packets from the fabric, said
  wherein said unit is organized on receipt of multicast              network unit comprising:
    packets intended for forwarding from another unit in
    the fabric to bridge those multicast packets to a fabric            a multiplicity of user ports for connection to an external
    port of this unit; and                                                network;
   wherein said unit is organized, on receipt at a fabric port          at least one fabric port for connection to another unit in
      of multicast packets intended for forwarding from user               the fabric;
      port or ports of said unit, to replicate said multicast
                                                                        at least one bridge connected to at least some of said user
      packets as necessary and to route said multicast packets
                                                                           ports and to each fabric port; and
      to said local user port or ports.
   6. A network unit according to claim 5 wherein said unit             a router interfaced with said bridge;
has a multiplicity of bridges each connectible to at least
                                                                        wherein said unit is organized on receipt of multicast
some of said user ports and connected to each fabric port,
                                                                          packets intended for forwarding from another unit in
each bridge pertaining to a respective bridging domain.
                                                                          the fabric to bridge those multicast packets to a fabric
   7. A network unit according to claim 6 wherein each
                                                                          port of this unit;
domain is a virtual local area network.
   8. A network unit according to claim 5 wherein the unit              wherein said unit is organized, on receipt at a fabric port
has forwarding rules that prescribe the forwarding of a given             of multicast packets intended for forwarding from user
packet to a given fabric port if the unit has available                   port or ports of said unit, to replicate said multicast
information which indicates that another unit connected to                packets as necessary and to route said multicast packets
said given fabric requires that given packet.                             to said local user port or ports;
      Case 6:20-cv-01083-ADA Document 36-2 Filed 08/25/21 Page 23 of 23


US 2005/0041665 Al                                                                                             Feb.24,2005
                                                                 12


 wherein the unit is organized on receipt of unicast packets             13. A distributed router according to claim 12 wherein
   at a user port and intended for forwarding from another            each unit includes a multiplicity of bridges, one for each of
   unit to routes those packets to a fabric port of this unit;        a plurality of domains and on receipt of multicast packets
   and                                                                pertaining to a particular domain bridges those packets on
 wherein the unit is organized on receipt of unicast packets          said particular domain.
   at a fabric port bridges those unicast packets to another
   port.                                                                                    * * * * *
